                      Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 1 of 40




  AO 106 (Rev.04/10) Applicationfor aSearch Warrant (requesting AUSAM. Crawley)   ,r
                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Eastern District of Pennsylvania

               In the Matter of the Search of
                                                                        )
          (Briefly describe the property to be searched                 )
           or idemify the person by name and address)                              Case No. 19- <(~ (-M
                                                                        )
                          EMAIL ADDRESS                                 )
                     Stevenhoward76@yahoo.com                           )
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
         I, a federaJ law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that J have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See ATTACHMENT A

 located in the             Nonhem
                  - - - - - - - District of
person or describe the property to be sei:ed):
                                                                   California
                                                            - - -- - - - - - - - , there is now concealed (iden1ify the
    See ATTACHMENT B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more) :
              if evidence of a crime;
                 if contraband, fruits of crime, or other items illegally possessed;
                fij property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                         Offense Description
            18 U.S.C. § 1028(a)                      identity fraud
            18 U.S.C. § 1341                         mail fraud
            18 U.S.C. § 1343                         wire fraud
          The application is based on these facts:
        See AFFIDAVIT


         tJ    Continued on the attached sheet.


                                                                                   --26:hB/i--
          0 Delayed notice of _ ._ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set0


                                                                                             Applicant ·s signature

                                                                                  SAMUEL A. BRACKEN. U.S. Postal Inspector
                                                                                             Printed name and title
Sworn to before me and
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 2 of 40




                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

        I, SAMUEL A. BRACKEN, ("Affiant"), U.S. Postal Inspector, United States Postal

Inspection Service, being duly sworn, depose and state as follows:

        1.     I am a United States Postal Inspector assigned to the Philadelphia Division of the

U.S. Postal Inspection Service ("Inspection Service"), and have been so employed since

February 2004. I am currently assigned to the Miscellaneous Crimes Team, which investigates

violations of federal law, including identity fraud, theft ·of mail, aggravated identity theft, mail

fraud and wire fraud, in violation of Title 18, United States Code, Sections 1028(a), 1708,

1028A, 1341 and 1343, respectively. I have received training in investigating identity theft,

credit card fraud, wire fraud, counterfeit check fraud, and mail fraud offenses, including

attending seminars and conferences hosted by the Inspection Service, the United States

Department of Justice, the International Association of Financial Crimes Investigators, and

various other law enforcement entities. During my employment as an Inspector, I have

participated in hundreds of investigations involving identity fraud, theft of mail, aggravated

identity theft, mail fraud, and wire fraud. In addition, I have been the Inspection Service's case

agent on numerous investigations involving these offenses.

                                   PURPOSE OF AFFIDAVIT

       2.      I submit this affidavit pursuant to Title 18, United States Code, Section 2703, in

support of an application for a warrant to search the electronic communications contained in the

following email account controlled by Oath Holdings Inc.:

                            "CHRIS WRIGHT" EMAIL ADDRESS
                                Stevenhoward 76@yahoo.com

I also request certain subscriber and log records associated with this email account, as described

in Attachment A, which is attached to this affidavit and incorporated by reference. The email


                                                   1
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 3 of 40




account that is the subject of this search warrant application is controlled by Oath Holdings Inc. ,

701 First A venue, Sunnyvale, CA 94089. This application seeks a warrant to search the

aforementioned email account ("the subject account") for evidence, fruits and instrumentalities

of violations of 18 U.S.C. § 1028(a)- identity fraud ; 18 U.S .C. § 1341 - mail fraud; 18 U .S.C. §

1343 - wire fraud; and 18 U.S.C. § 371 - conspiracy to commit offenses against the United

States (i.e., identity fraud, mail fraud and wire fraud); and to seize such evidence, fruits and

instrumentalities of these crimes.

        3.      Unless otherwise stated, the information contained in this affidavit is personally

known to me or has been related to me by others, including other law enforcement agents and

officers, and/or obtained via review of various documents and records as more particularly

described below. Since this affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts I believe are necessary to establish probable cause to

believe that fruits, instrumentalities and evidence of violations of federal law will be found

within the email account that is the subject of this affidavit.

                                         INTRODUCTION

        4.     As stated in detail below, since approximately June of 2016, thousands of

counterfeit payroll checks with a face value of more than $1 ,000,000 have been cashed or

attempted to be cashed by a group of men who have travelled to more than 35 different states and

dozens of different Walmart stores within those states. These individuals have acquired personal

identifying information ("PII") of numerous innocent persons, including their names, dates of

birth, social security numbers, and have used this PII to obtain fraudulent identification cards,

which they presented at the Walmart stores in order to cash the counterfeit payroll checks.



                                                   2
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 4 of 40




Investigation has shown that an individual using the name "Chris Wright" and the email address

"stevenhoward76@yahoo.com" produced some if not all of the fraudulent identification cards

that the schemers presented at the Walmart stores in order to cash the counterfeit payroll checks.

Having identified at least some of the schemers, nine of whom stand charged in an indictment in

this district, and six of whom have pleaded guilty to the charges, your affiant now seeks a

warrant to search the email address "stevenhoward76@yahoo.com" (the "subject email

address").

                                     THE INVESTIGATION

        5.     On December 11 , 2018, a grand jury in the Eastern District of Pennsylvania

returned an 18-count superseding indictment against the following nine defendants: Ahmad

BECOATE, Jeffrey ROACH, Jethro RICHARDSON, Nathaniel JONES, Jared MILLER,

JuQuan HARVEY, Robert HARRINGTON, Leander ROWELL, and Brian CHERRY. The

indictment charges that beginning no later than June 2016 and continuing until at least July 2018,

these defendants and others conspired and schemed to present thousands of counterfeit payroll

checks, with a total face value of over $1 ,000,000, at Walmart stores located across the United

States, in violation of Title 18, United States Code, Sections 371 , 1343, 513 and 1028A, and

Title 42, United States Code, Section 408(a)(7)(B). The case was assigned to the Honorable

Joseph F. Leeson, Jr. , under Criminal No. 18-291. The case remains pending; six defendants

have pleaded guilty and three await trial.

       6.      Along with agents of the United States Secret Service and the Social Security

Administration - Office of Inspector General, the Inspection Service conducted an investigation

that led to the initial indictment and the December 2018 superseding indictment. I am the

Inspection Service's case agent in that investigation. During the investigation, your affiant



                                                 3
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 5 of 40




learned from Walmart representatives that at some Walmart store locations, Walmart permitted

customers to cash payroll checks. When a customer presented a payroll check to a Walmart

employee for cashing, the customer was required to enter his or her social security number

("SSN") into a keypad and provide proper identification, usually a state driver's license or

identification card. The Walmart employee scanned the check through a check reader. Certain

information, including the account number of the bank account on which the payroll check was

drawn; the drawee bank's routing number; and the SSN provided by the customer, was

transmitted via interstate wire transmission from the Walmart store's computer system to the

computer servers of a contractor for Walmart. The contractor' s computer servers were located in

Chicago, Illinois and St. Petersburg, Florida. The contractor analyzed the data provided by the

check and the Walmart customer, then transmitted an interstate wire communication from its

computer servers back to the W almart store, recommending that W almart accept, or decline, to

cash the payroll check.

       7.      As part of the investigation, my co-case agents and I interviewed a co-conspirator

who participated in the counterfeit check scheme, who was charged in the indictment, pleaded

guilty pursuant to a cooperation plea agreement, and presently awaits sentencing ("Cooperating

Defendant l " or "CD I"). CD I explained that he and others obtained, from wh~t CD 1 termed a

"Russian website," the personal identifying information ("PII") of innocent persons to use as

payees on counterfeit checks that members of the group manufactured. CD I also stated that he

and other members of the group used their cellular telephones to communicate with each other;

to store PII, including social security numbers ("SSNs"), for use when cashing counterfeit checks

at the Walmart stores; and to send each other fraudulent drivers' license information to use in




                                                4
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 6 of 40




cashing the counterfeit checks. According to CD 1, members of the group transmitted this

information to each other via text messages and emails.

        8.      Also as part of the investigation, my co-case agents and I obtained and executed

warrants to search eight email accounts. These email accounts belonged to Ahmad BECOATE,

Jeffrey ROACH, Jared MILLER, JuQuan HARVEY, Leander ROWELL, and Jethro

RICHARDSON, and were being used by six of the group members, all of whom were eventually

indicted in Criminal No. 18-291. Analysis of the material obtained through the searches of the

eight email accounts showed that these accounts contained PII, including PII that had been used

in passing counterfeit checks at Walmart locations. Analysis also showed that five of the eight

accounts had communicated with the email address "stevenhoward76@yahoo.com" in order to,

obtain fraudulent identification cards to further the scheme of cashing counterfeit checks. These

emails to "stevenhoward76@yahoo.com" show the defendants requesting counterfeit

identification cards of various states, providing information relating to payment for the

counterfeit identification cards, and requesting that the identification cards be sent via Federal

Express to various locations in the United States, including in the Eastern District of

Pennsylvania.

            ANALYSIS OF EMAIL COMMUNICATIONS TO
  "STEVENHOWARD76@YAHOO.COM" and "CRAZYSWAGG87@GMAIL.COM"

       9.       Analysis of email account "crazyswagg87@gmail.com," one of the accounts

searched pursuant to the search warrant, revealed approximately 183 emails to and from

"stevenhoward76@yahoo.com." These emails were sent and received from November 2017

through February 2018. Investigation revealed that the email account

"crazyswagg87@gmail.com" belonged to defendant Ahmad BECOATE.




                                                  5
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 7 of 40




       10.     A review of these emails revealed conversations in which BECOATE is

requesting counterfeit identification cards from "stevenhoward76@yahoo.com." The emails

also show BECOATE providing "stevenhoward76@yahoo.com" with proof that payment was

sent for the purchase of the counterfeit identification cards via Western Union. BECOATE

would then send "stevenhoward76@yahoo.com" directions on where to ship the counterfeit

identification cards, depending on BECOATE' s current location at the time of the email.

       11.     For example, between November 17, 2017 and November 21 , 2017, the following

email conversation was had between "crazyswagg87@gmail.com" and

"stevenhoward76@yahoo.com":

               •      "Crazyswagg87@gmail.com" sent the following - "Yooo did you send

               themjawns to west v" (It should be noted that "stevenhoward76@yahoo.com" is

               titled and saved as "Dred Head" by BECOATE)

               •      "stevenhoward76@yahoo.com" replied - "Naw I didn't get address to

               send them." and asked "Which ones are you talking about. "

               •      "crazyswagg87@gmail.com" replied - "Can you send out tonight?? I'll

               send the $100 I owe in 30 mins ok"

               •      "stevenhoward76@yahoo.com" replied - "Can you resend the info cause

               I don't have the email."

               •      "crazyswagg87@gmail.com" replied- "The western Union info??? This

               for the NJ and WA j awns"

               •      "stevenhoward76@yahoo.com" replied - "Ohh okay I been texting you

               all day for shipping address."




                                                6
Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 8 of 40




  •       "crazyswagg87@gmail.com" replied- "That's my right hand you been

  texting, he in a coma ... hold on I'm finna send you the shipping info"

  •       "stevenhoward76@yahoo.com" replied - "Let me know when you send

  everything."

  •       "crazyswagg87@gmail.com" replied with an image capture of information

  for a FedEx Office Center located at 4215 W Wendover Avenue, Unit F,

  Greensboro, NC 27407 and the following text "And I'm finna send the money,

  the other $100 in 20 minutes" and then an image of a Western Union receipt with

  a payment to "Chris Wright" of Money Transfer Control Number "MTCN" 3971

  35 3202 from Ahmad BECOATE.

  •       "crazyswagg87@gmail.com" asks the following- "Did you send it out??"

  and then asks "I never told you where to send it?"

  •       "stevenhoward76@yahoo.com" replied- ''Naw you never sent me

  address to send it to."

  •      "crazyswagg87@gmail.com" replied with an image capture of information

  for a FedEx Office Center located at 218 Griffin Road, Portsmouth, NH 03801

  and then in another email states "Let me know when you send it out" and then in

  another email states "Don't forget to send off you" and in another email states

  "Yo this the nigga that need the Jersey and Washington ... send it to the New

  Hampshire Fedex office."

  •      "stevenhoward76@yahoo.com" replied - "Cool it's already sent."

  •      "crazyswagg87@gmail.com" replied - "Yo why did you send it in that

  name you have my name man ... AHMAD BECOATE! ! ! HOW AM I


                                   7
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 9 of 40




              SUPPOSED TO GET THE PACKAGE????? YOU BEEN SENDING ME THIS

              SHIT FOR A MINUTE YO .. . I NEED YOU TO CALL AND CHANGE THE

              NAME OR ADD MINES"

              •           "stevenhoward76@yahoo.com" replied- "I'm out of town and I had one

              of my assistance send it. I just texted you and you said you picked it up already."

              and then in another email states "I apologize for the inconvenience. I had one of

              my associates send it so they didn't know what name to put on there so they just

              made one up. Next time I make sure to put Ahmad. Sorry for the inconvenience

              again."

             ·•           "crazyswagg87@gmail.com" replied - "It's resolved yo. Thanks! But did

              you get the $100 I sent cause I need an AZ id now? I'm sending the other $70

              now ... "

      12.     Records obtained from Western Union revealed the following payments from

BECOATE to an individual named Chris Wright:

              •           November 16, 2017 - $320.00 sent via Western Union MCTN

              #3514552599 from BECOATE to Wright. The money was picked up by Wright

              at the Kroger Grocery Store located at 4550 Jonesboro Road, Union City, GA.

              Western Union records show that the individual using the name Chris Wright

              provided Western Union with Pennsylvania driver's license #51491629 in order

              to retrieve the money. I conducted a query in NCIC for Pennsylvania driver's

              license #51491629 in NCIC and discovered that this license number does not

              exist.




                                                 8
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 10 of 40




                 •       November 17, 2017 - $100.00 sent via Western Union MC1N

                 #3971353202 from BECOATE to Wright. The money was picked up by Wright

                 at a Kroger Grocery Store located at 4550 Jonesboro Road, Union City, GA.

                 Western Union records show that the individual using the name Chris Wright

                 provided Western Union with Pennsylvania driver' s license #51491629 in order

                 to retrieve the money. As mentioned above, this Pennsylvania driver's license

                 number, #51491629, does not exist.

       13 .      Records obtained from Fedex show the following shipment related to

BECOATE's order of counterfeit identification cards:

                 •       November 20, 2017 - Fedex shipment #788540377059 from J. Anthony,

                 7058 Bayrose Circle, Atlanta, GA to Eric Brown, 218 Griffin Road, Portsmouth,

                 NH. BECOATE had requested a shipment to this location, a Fedex store, and per

                 his email, he was upset because the package was not sent in his, BECOATE' s,

                 name.

       14.       The email records of this BECOATE email account show that on November 22,

2017, further email communication was had between "crazyswagg87@gmail.com" and

"stevenhoward76@yahoo.com":

                 •       "stevenhoward76@yahoo.com" sent the following emails - "Let me

                 know when you send the rest funds and shipping address for Arizona." and "Glad

                 it got resolved. "

                 •       "crazyswagg87@gmail.com" replied with a message in the subject line

                "This the Mtcn for the $70 everything else is still the same" along with an image

                of MTCN 4782420514 sent to Chris Wright via Western Union from Ahmad



                                                 9
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 11 of 40



                BECOATE. Another message was sent with a message in the subject line "Yooo

                all the info is the same just give them this Mtcn. I sent it on the western union

                app. " A third message was sent replying "Did you get the Mtcn info???"

                •       "stevenhoward76@yahoo.com" replied - "Yeah I got the mtcn. Where

                do I ship it."

                •       "crazyswagg87@gmail.com" replied with an image capture of information

                for a FedEx Office Store located at 3535 Market Street, Philadelphia, PA.

       15.     Records obtained from Western Union revealed the following payments from

BECOATE to an individual named Chris Wright:

       •       November 22, 2017 - $70.00 sent via Western Union MCTN #4782420514 from

BECOATE to Wright. The money was picked up by Wright at a Kroger Grocery Store located

at 4550 Jonesboro Road, Union City, GA. Western Union records show that the individual using

the name Chris Wright provided Western Union with Pennsylvania driver' s license #51491629

in order to retrieve the money. As mentioned above, I conducted a query in NCIC for this

Pennsylvania driver's license number, #51491629, and discovered it did not exist.

       16.     The email records of this BECOATE email account show that further email

communication was had between "crazyswagg87@gmail.com" and

"stevenhoward76@yahoo.com" between January 6, 2018 to January 10, 2018:

                •       "crazyswagg87@gmail.com" sent the following- "Yo I need a New

               Jersey - make it scannable with this info:

                      Ahmad Jamaal Be co ate

                      01/13/ 1987

                      5' 10



                                                 10
Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 12 of 40



         197lbs

         Black hair

         Brown Eyes

         ID number B2736 34771 01872

         2881 Mt Ephraim Ave, Camden, NJ 08104

         How much?"

   •       "stevenhoward76@yahoo.com" replied - "200" and with another

   message stated "200 including the shipping fee. So just 30 dollars more. Let me

   know if you want me to get started on that."

   •       "crazyswagg87@gmail.com" replied - "Ok. I'll let you know." And with

   another message stating "Yoo you can go ahead and start on thatjawn. I' ll send

   the money about 5."

   •       "stevenhoward76@yahoo.com" replied - "Okay cool" and with another

   message stated "Just wondering if you wanted the face sent today. Just send

   shipping address and I still haven't received the funds info."

   •       "crazyswagg87@gmail.com" replied - "I'm gone send in the next 30

   mins" and with an image capture of information for a FedEx Office Store located

   at 3232 Crain Hwy Suite A, Waldorf, MD. Further messages were sent stating

   "Waiting for my homie to send the bread." And "Ahmad Becoate Sent from

   Virginia Western Union $220 Mtcn-837-336-9246" and "yo lemme know when

   you get it".




                                    11
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 13 of 40




                •      "stevenhoward76@yahoo.com" replied- "What's good bro just saw

                your email. It will be shipped tomm. I'm I shipping it to the Maryland fedex

                shipping center."

                •      "crazyswagg87@gmail.com" replied - "Yo what's good! Send it to this

                address:" along with an image capture of information for a FedEx Office Store

                located at 4215 W Wendover Ave F, Greensboro, NC 27407.

       17.      Records obtained from Western Union revealed the following payments from

BECOATE to an individual named Chris Wright:

                •      January 9, 2018 - $220.00 sent via Western Union MCTN #8373369246

                from BECOATE to Wright. The money was picked up by Wright at a Kroger

                Grocery Store located at 4550 Jonesboro Road, Union City, GA. Western Union

                records show that the individual using the name Chris Wright provided Western

                Union with Pennsylvania driver' s license #51491629 in order to retrieve the

                money. As mentioned above, a query in NCIC for Pennsylvania driver's license

                #51491629 shows that this license number does not exist.

       18.      Records obtained from Fedex show the following shipment related to

BECOATE' s order of counterfeit identification cards:

                •      January 10, 2018-Fedex shipment #789305178210 from J. Anthony,

                7058 Bayrose Circle, Atlanta, GA to Ahmad Becoate, 4215 W Wendover Ave F,

                Greensboro, NC.

       19.      The email records of this BECOATE email account show that on February 12,

2017, further email communication was had between "crazyswagg87@gmail.com" and

"stevenhoward76@yahoo.com":



                                                12
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 14 of 40




               •      "crazyswagg87@gmail.com" sent the following - "Yooo I need you.

               Send me a Virginia with nothing on it. Use my face". Included in the email was

               a photograph of BECOATE. Another message was sent that added, "Can you get

               it out today???"

               •      "stevenhoward76@yahoo.com" replied - "Yeah. Just send the shipping

               and mtcn info."

               •      "crazyswagg87@gmail.com" replied- "Ahmad Becoate Sent from

               Oklahoma $170 Western union MTCN-685-103-5129" along with an image

               capture of information for a FedEx Office Store located at 8228 E 61 st St Suite

               105, Tulsa, OK. Further messages were sent stating "Let me know when you

               send it out. I am out of town" and "Did you send it out".

               •      "stevenhoward76@yahoo.com" replied - "Not yet. Sending it in next 20

              mm. Why what' s up. "

               •      "crazyswagg87@gmail.com" replied- "Because I'm leaving tomorrow

              morning when it gets here."

               •      "stevenhoward76@yahoo.com" replied- "It' s sent it will be there by

               1030 in am."

      20.     Records obtained from Western Union revealed the following payments from

BECOATE to an individual named Chris Wright:

               •      February 12, 2018 - $170.00 sent via Western Union MCTN #6851035129

              from BECOATE to Wright. The money was picked up by Wright at the Kroger

              Grocery Store located at 4550 Jonesboro Road, Union City, GA. Western Union

              records show that the individual using the name Chris Wright provided Western


                                                13
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 15 of 40



                Union with Pennsylvania driver's license #5 1491629 in order to retrieve the

                money. As noted above, a query in NCIC for this Pennsylvania driver's license

                #51491629 shows that it does not exist.

       21.      Records obtained from Fedex show the following shipment related to

BECOATE's order of counterfeit identification cards:

                •      February 12, 2018 -Fedex shipment #789711506436 from J. Anthony,

                7058 Bayrose Circle, Atlanta, GA to A. Becoate, 8228 E 6151 St Ste 105, Tulsa,

                OK.

                ANALYSIS OF EMAIL COMMUNICATIONS TO
         "STEVENHOWARD76@YAHOO.COM" AND OTHER DEFENDANTS

       22.      Analysis of the email account "mochaboy69@gmail.com," another one of the

accounts searched pursuant to the search warrant, revealed approximately 30 messages

exchanged between "stevenhoward76@yahoo.com". These emails were exchanged in

February/March 2017 and February 2018. Investigation revealed the email account

"mochaboy69@gmail.com" belonged to defendant Leander ROWELL. Some examples of the

messages exchanged with "stevenhoward76@yahoo.com" include the following:

                •       February 21, 201 7 - "mochaboy69@gmail.com" sent the following -

                "Y00000000 I need your number"

                •      February 21, 2017 - "stevenhoward76@yahoo.com" replied- "Ight I got

                u. I'm hit u tomm"

                •      February 21, 2017 - "mochaboy69@gmail.com" replied- "Cool"

                •      February 22, 2017 - "stevenhoward76@yahoo.com" replied- "Bro u

                can hit me on the same line I just added mins to it. Let me know what u need"




                                                14
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 16 of 40




                 •       February 22, 2017 - "mochaboy69@gmail.com" replied - "A

                 COMPLETELY BLANK ARKANSAS"

                 •       February 22, 2017 - "stevenhoward76@yahoo.com" replied - "Ight cool

                 let me where to send"

                 •       February 28, 2017 - "mochaboy69@gmail.com" replied- "Ok ima hit u

                 tonight"

                 •       February 28, 2017 - "mochaboy69@gmail.com" wrote- "I want a,

                 completely blank Arkansas No sig No nothing"

       23 .      Analysis of the email account, "jlmiller1286@gmail.com," another one of the

accounts searched pursuant to the search warrant, revealed approximately seven messages

exchanged between "stevenhoward76@yahoo.com." These emails were exchanged between

January 2017 and March 2017. Investigation revealed the email account

"jlmiller1286@gmail.com" belonged to defendant Jared MILLER. Some examples of the

messages exchanged with "stevenhoward76@yahoo.com" include the following:

                 •       January 9, 2017 - "jlmiller1286@gmail.com" sent the following- "hey u

                 still in biz?"

                 •       January 9, 2017 - "jlmiller1286@gmail.com" sent the following -

                 "Kentucky blank except signature and governors info" along with a photograph of

                 himself (Jared MILLER)

                 •       February 28, 2017 - ')lmiller1286@gmail.com" sent the following- two

                 photographs, one of an unknown black male and another of a MoneyGram receipt

                 for $170.00 showing MoneyGram transfer #890542314 sent on February 27, 2017




                                                15
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 17 of 40



                to "Chris Wright". Text included in the message was "Kristopher Nichols.

                8/20/1978 3006 weaver ct Augusta ga 30906 6-1 212lbs"

                •      February 28, 2017 - "stevenhoward76@yahoo.com" replied- "What is

                the sender name and where do I send it."

                •      February 28, 2017 - "stevenhoward76@yahoo.com" further replied-

                "Let me know so I can send it to you. Need the sender name and shipping

                address"

       24.      Analysis of the email account, ''j_black009@yahoo.com", one of the accounts

searched pursuant to the search warrant, revealed one email message sent to

"stevenhoward76@yahoo.com" on July 26, 2016. Investigation revealed the email account "j-

black009@yahoo.com" belonged to defendant Jeffrey ROACH. This message included the

following:

                •      July 26, 2016 - "j_black009@yahoo.com" sent the following -

                "WISCONSIN ID------NO ID NUMBER

                NO ID NUMBER

                NO NAME

                NO ADDRESS

                NO DATE OF BIRTH

                NO ISSUE DATE

                NO EXPIRATION DATE

                NO SIGNATURE

                Sex: male

                Height: 6' 2



                                                16
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 18 of 40



                Weight: 220

                Eyes: brown"

                Included in the message was a photograph of Robert HARRINGTON.

                           IDENTIFYING THE FALSE ID MAKER

       25.      The nine indicted co-defendants have all been arrested in connection with either

the initial indictment or the December 11, 2018 superseding indictment. Several of the

defendants agreed to speak with the government regarding their involvement in the scheme to

cash counterfeit checks. One of the cooperating defendants mentioned above (CD 1) provided

the following information on the individual who provided the counterfeit identification cards

needed to cash the counterfeit checks.

                •      CD 1 stated that the fraudulent identification cards used by himself and

                others came from an individual in the Atlanta, GA area named "Andy." CD 1

                advised that he paid "Andy" approximately $150 to $175 for a fraudulent

                identification card, and would pay "Andy" by sending money via Western Union.

                CD 1 stated he would send the money via Western Union to "Cory or Chris

                Wright," though CD 1 stated that he didn't believe this to be "Andy's" real name.

                CD 1 stated that he would order a fraudulent identification card from "Andy" by

                sending "Andy" an email requesting a "face." CD 1 advised agents that the email

                address through which he communicated with "Andy" was "stevenhoward," or

                something close to that, at yahoo.com. CD 1 estimated that at least five of the co-

                defendants in this case would get their fraudulent identification cards from

                "Andy." CD 1 added further details during a second interview reiterating CD 1's

                previous statement and also providing information on meeting "Andy" on one



                                                 17
                Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 19 of 40



                   occasion in 2011 or 2012 at the Varsity Hamburger restaurant in Atlanta, GA.

                   CD 1 said he met "Andy" and described him as a light skinned black male,

                   approximately 5' 10" tall, slender build, with dread locks.

          26.      A second cooperating defendant (CD 2) provided the following information on

the individual who provided the counterfeit identification cards needed to cash the counterfeit

checks:

                   •      CD 2 stated the fraudulent identification cards came from an individual

                   named "Chris Wright" in Atlanta, GA. CD 2 advised that he communicated with

                   "Wright" via an email address, "stevenhoward@yahoo.com", and that he would

                   request a fraudulent identification card with an email requesting a "face." CD 2

                   stated that he also communicated with "Wright" via text messaging on his cellular

                   telephone. CD 2 stated that "Wright" was saved in his phone as "BMAN." CD 2

                   stated that the cost of the fraudulent identification cards was approximately $150

                   per card, plus a $25 overnight shipping charge. CD 2 advised he paid "Wright"

                   via MoneyGram sent to the Atlanta, GA area.

                         REVIEW OF CELLULAR TELEPHONE OF CD 2

          27.      During the course of the investigation, CD 2's cellular telephone was taken into

custody as evidence. A search warrant was obtained for CD 2's cellular telephone and a review

found text message communications with an individual saved as "BMAN" with a telephone

number of 404-426-6144. 404 is an area code located in the Atlanta, GA area. Subscriber

records were obtained for cellular telephone number 404-426-6144 and it was found registered to

the following individual since August 5, 2013:

                   •      Subscriber Name:       Steven Howard



                                                    18
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 20 of 40




                •      Subscriber Email:      Stevenhoward76@yahoo.com

The records obtained showed that cellular telephone number 404-426-6144 was still active as of

March 2019. The records showed that this telephone number belonged to a prepaid account.

       28.      There were approximately 131 text messages between CD 2 and "BMAN"

between November 2017 and July 2018. The following are excerpts of the texts between the two

which appear to relate to orders of fraudulent identification cards:

                •      November 20, 2017 - CD 2 to BMAN: "Hey he said he sent the mailing

                address to your email"

                •      November 20, 2017 - BMAN to CD 2: "Yeah I sent it to new ham

                address"

                •      November 21 , 2017 - CD 2 to BMAN: "Cool thank you"

                •      November 21 , 2017 - BMAN to CD 2: "Track number 788540377059

                receiver name eric brown"

                •      November 21 , 2017 - CD 2 to BMAN: "Good morning is the fedex

                tracking number"

                •      November 21 , 2017 - BMAN to CD 2: "Yeah"

                •      November 21, 2017 - CD 2 to BMAN: "He has it"

                •      November 21 , 2017 - CD 2 to BMAN: "Thanks bro"

       29.      This conversation appears to relate to the email conversation between BECOATE

with his "crazyswagg87@gmail.com" and "stevenhoward76@yahoo.com," during the

approximate same time period from November 17, 2017 to November 21 , 2017. The email

conversation appears to show BECOATE ordering fraudulent identification cards, sending




                                                 19
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 21 of 40




payment via Western Union, and the fraudulent identification cards being shipped from the

Atlanta, GA area to a FedEx store located in Portsmouth, NH.

       30.      Further review of the text messaging between CD 2 and "BMAN" revealed the

following:

                •      December 12, 201 7 - CD 2 to BMAN: "Morning bro check ya email my

                boy said he sent you a message"

                •      December 12, 2017 - CD 2 to BMAN: "Ahmad Becoate Sent from

                Indiana $170 Western union Mtcn-747-330-7545

                •      December 12, 2017 -BMAN to CD 2: "Cool"

                •      December 12, 2017 - BMAN to CD 2: "Did the guy from last week still

                want his."

                •      December 12, 2017 - CD 2 to BMAN: "Oh crap my fault I forgot I'm on

                way to dude crib now I'll find out"

                •      December 12, 201 7 - CD 2 to BMAN: "Bro can you send that out

                tonight"

                •      December 12, 2017 :---- CD 2 to BMAN: "And the other dude said he will

                get it next week something came up"

       31.      A review of records for Western Union revealed that on December 12, 2017,

Ahmad BECOATE sent $170 via Western Union MTCN #747-330-7545 to Chris Wright. The

money was picked up by Wright at a Kroger Grocery Store located at 6055 Old National

Highway, College Park, GA. Western Union records show that the individual using the name

Chris Wright provided Western Union with Pennsylvania driver's license #51491629 in order to




                                                  20
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 22 of 40




retrieve the money. As noted above, a query for Pennsylvania driver' s license #51491629 in

NCIC showed that that driver' s license number was non-existent.

       32.      Further review of the text messaging between CD 2 and "BMAN" revealed the

following:

                •       June 7, 2018 -BMAN to CD 2: "Bro where do I ship and funds info so I

                can ship it."

                •       June 8, 2018 - CD 2 to BMAN: "My bad bro I was sick as shit yesterday"

                •       June 8, 2018 - CD 2 to BMAN: "Will send money today cause I need it

                by tomorrow"

                •       June 8, 2018-CD 2 to BMAN: "Broooooo!!!!! "

                •       June 8, 2018 - CD 2 to BMAN: "Money gram Reference number 757-

                525-41 $325 Check email"

                •       June 8, 2018 - CD 2 to BMAN: "Broooooo"

                •       June 9, 2018 -BMAN to CD 2: "You sent another one"

                •       June 9, 2018- CD 2 to BMAN: "Yeah"

                •       June 11 , 2018 - CD 2 to BMAN: "Bro don't forget to send those out to

                me today"

                •       June 11 , 2018 - CD 2 to BMAN: "Need them"

                •      June 11 , 2018 - BMAN to CD 2: "Need address"

                •      June 11 , 2018 - CD 2 to BMAN: "Jeffrey Roach 516 S Macon St

                Baltimore MD 21224"

       33 .     A review of FedEx records revealed a shipment sent to Jeffrey Roach on June 11 ,

2018 from J Anthony shipped from Hapeville, GA.


                                               21
                   Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 23 of 40




                                              FEDEX RECORDS

             34.      As described in previous paragraphs, records were obtained from FedEx for

     shipments to the defendants, or the defendants' addresses. A review of FedEx records revealed

     18 packages that were identified as being possibly involved in the scheme. They all exhibited

     similar characteristics, being shipped to a defendant or a defendant's address, shipped from the

     same name (a variation of Jay Anthony), shipped mainly from the Atlanta, GA area, and all

    having a similar weight. Please note that the return address is what was listed on the shipping

    label and does not correspond to the actual location where the item was shipped from. In each

    instance, a FedEx account number was used to ship the packages belonging to two companies

    believed to be without the companies' knowledge or consent.

Ship Date     Sent To           Sent To        Shipped      Return       Shipped         Tracking    Weight
                                Address        From, As     Address      From            Number
                                               Listed       Listed       Location
4/7/2017      Jeffrey Roach     8406 Hamlin    Jay          7058         Marietta,       786174339   .5 pounds
                                Street,        Anthony      Bayrose      GA              795
                                Lanham, MD                  Circle,
                                                            Atlanta,
                                                            GA
5/22/2017     Jeffrey Roach     8406 Hamlin    J Anthony    7058         Hapeville,      786654401   .5 pounds
                                Street,                     Bayrose      GA              395
                                Lanham, MD                  Circle,
                                                            Atlanta,
                                                            GA
7/6/2017      Julius Lee        8406 Hamlin    Jay          41 Rachel    Bartlett, TN    787105328   .5 pounds
                                Street,        Anthony      Drive,                       772
                                Lanham, MD                  Nashville,
                                                            TN
8/28/2017     Jeffrey Roach     8406 Hamlin    J. Anthony   7058         Fayetteville,   787537390   .5 pounds
                                Street,                     Bayrose      GA              914
                                Lanham, MD                  Circle,
                                                            Atlanta,
                                                            GA
9/21 /2017    Juquan Harvey     8406 Hamlin    J. Anthony   7068         Hapeville,      787814593   .5 pounds
                                Street,                     Bayrose      GA              905
                                Lanham, MD                  Circle,
                                                            Atlanta,
                                                            GA



                                                     22
                Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 24 of 40



Ship Date      Sent To         Sent To         Shipped      Return      Shipped         Tracking    Weight
                               Address         From, As     Address     From            Number
                                               Listed       Listed      Location
10/1 9/201 7   Jeffrey Roach   8406 Hamlin     J. Anthony   7058        Hapeville,      788145535   .5 pounds
                               Street,                      Bayrose     GA              118
                               Lanham, MD                   Circle,
                                                            Atlanta,
                                                            GA
11/2/2017      Jeffrey Roach   8406 Hamlin     J Anthony    1 Duette    Fayetteville,   788312511   .5 pounds
                               Street,                      Way,        GA              662
                               Lanham, MD                   Broomfiel
                                                            d, CO
11/2/2017      Ahmad           4215 w.         J Anthony    1 Duette    Fayetteville,   788312555   .5 pounds
               Becoate         Wendover                     Way,        GA              168
                               AveF,                        Broomfiel
                               Greensboro,                  d, CO
                               NC
11 /20/201 7   Eric Brown      218 Griffin     J. Anthony   7058        Hapeville,      788540377   .5 pounds
                               Road,                        Bayrose     GA              059
                               Portsmouth,                  Circle,
                               NH                           Atlanta,
                                                            GA
1/2/2018       Ahmad           3208 W Gate     J. Anthony 7058          Hapeville,      789195941   .5 pounds
               Becoate         City Blvd,                   Bayrose     GA              365
                               Greensboro,                  Circle,
                               NC                           Atlanta,
                                                            GA
1/10/2018      Ahmad           4215 w.         J. Anthony 7058          Hapeville,      789305178   .5 pounds
               Becoate         Wendover                     Bayrose     GA              210
                               AveF,                        Circle,
                               Greensboro,                  Atlanta,
                               NC                           GA
2/1 2/2018     A.Becoate       8228 E 61 5t    J. Anthony . 7058        Hapeville,      789711506   .5 pounds
                               St, Ste 105,                 Bayrose     GA              436
                               Tulsa, OK                    Circle,
                                                            Atlanta,
                                                            GA
5/18/2018      Leander         449 Tate        J Anthony    1 Duette    Fayetteville,   781034477   .5 pounds
               Rowell          Street, Suite                Way,        GA              297
                               A,                           Broomfiel
                               Greensboro,                  d, CO
                               NC
5/22/2018      T Jones         506 Ashburn     J Anthony    1 Duette    Hapeville,      781086987   .5 pounds
                               Street, High                 Way,        GA              895
                               Point, NC                    Broomfiel
                                                            d, CO
6/11/2018      Jeffrey Roach   516 S Macon     J Anthony    1 Duette    Hapeville,      781374477   .5 pounds ·
                               Street,                      Way,        GA              325
                               Baltimore,                   Broomfiel
                               MD                           d, CO

                                                     23
                    Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 25 of 40



Ship Date      Sent To           Sent To       Shipped      Return      Shipped       Tracking       Weight
                                 Address       From, As     Address     From          Number
                                               Listed       Listed      Location
8/3/2018       Leander           812 Bilbro    J Anthony    1 Duette    Hapeville,    782139760      .5 pounds
               Rowell            Street,                    Way,        GA            268
                                 Greensboro,                Broomfiel
                                 NC                         d,CO
9/18/2 018     Leander           812 Bilbro    J. Anthony   1 Duette    Hapeville,    782832715      .5 pounds
               Rowell            Street,                    Way,        GA            465
                                 Greensboro,                Broomfiel
                                 NC                         d,CO
2/4/2019       Lee Rowell        812 Bilbro    J Anthony    1 Duette    Hapeville,    785314217      .5 pounds
                                 Street,                    Way,        GA            611
                                 Greensboro,                Broomfiel
                                 NC                         d,CO



                                 WESTERN UNION AND MONEYGRAM

             35 .      As described in the previous paragraphs, records were obtained from Western

    Union and MoneyGram for payments from the defendants to "Chris Wright." A review of the

    records obtained from Western Union and MoneyGram revealed approximately 76 payments to

    "Chris Wright" totaling $15 ,997.00:

Date            Amount       Sender Name           Recipient          Recipient Location    Company
                                                   Name
8/ 10/2013      $470.00      Jared MILLER          Chris Wright       College Park, GA      Western Union

8/16/2013       $320.00      Jeffrey ROACH          Chris Wright      College Park, GA      Western Union

8/22/2013       $420.00      Jeffrey ROACH          Chris Wright      College Park, GA      MoneyGram

8/24/2013       $170.00      Jeffrey ROACH          Chris Wright      Riverdale, GA         MoneyGram

9/9/2013        $150.00      Jeffrey ROACH          Chris Wright      College Park, GA      MoneyGram

9/9/2013        $20.00       Jeffrey ROACH          Chris Wright      College Park, GA      MoneyGram

10/7/2013       $320.00      Jeffrey ROACH          Chris Wright      College Park, GA      MoneyGram

10/24/2013      $220.00      Jeffrey ROACH         Chris Wright       College Park, GA      MoneyGram

12/4/2013       $470.00      Jeffrey ROACH         Chris Wright       College Park, GA      MoneyGram


                                                      24
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 26 of 40



Date          Amount    Sender Name      Recipient      Recipient Location      Company
                                         Name
1/12/2014     $320.00   Jared MILLER     Chris Wright   College Park, GA        Western Union

4/7/2014      $170.00   Jeffrey ROACH    Chris Wright   "Internal Correction"   MoneyGrarn

4/8/2014      $172.00   Jeffrey ROACH    Chris Wright   Riverdale, GA           MoneyGram

5/1 /2014     $320.00   Jared MILLER     Chris Wright   College Park, GA        Western Union

7/28/2014     $150.00   Ahmad BECOATE    Chris Wright   College Park, GA        MoneyGrarn

8/5/2014      $170.00   Ahmad BECOATE    Chris Wright   College Park, GA        Western Union

8/ 11/2014    $170.00   Ahmad BECOATE    Chris Wright   College Park, GA        Western Union

9/3/2014      $320.00   Jeffrey ROACH    Chris Wright   College Park, GA        MoneyGrarn

10/13/2014    $170.00   Jeffrey ROACH    Chris Wright   College Park, GA        MoneyGrarn

11 /20/2014   $175.00   Jared MILLER     Chris Wright   Union City, GA          Western Union

12/15/2014    $170.00   Ahmad BECOATE    Chris Wright   Riverdale, GA           MoneyGrarn

3/2/2015      $170.00   Ahmad BECOATE    Chris Wright   Riverdale, GA           MoneyGrarn

3/18/2015     $290.00   Jared MILLER     Chris Wright   East Point, GA          MoneyGrarn

3/30/2015     $320.00   Ahmad BECOATE    Chris Wright   Riverdale, GA           MoneyGrarn

4/ 13/2015    $320.00   Ahmad BECOATE    Chris Wright   East Point, GA          MoneyGrarn

4/16/2015     $170.00   Ahmad BECOA TE   Chris Wright   East Point, GA          MoneyGrarn

5/19/2015     $170.00   Ahmad BECOATE    Chris Wright   Riverdale, GA           MoneyGram

6/9/2015      $175.00   Ahmad BECOATE    Chris Wright   East Point, GA          MoneyGram

8/3/2015      $170.00   Jeffrey ROACH    Chris Wright   Riverdale, GA           MoneyGram

8/10/2015     $170.00   Ahmad BECOATE    Chris Wright   Union City, GA          MoneyGram

9/ 14/2015    $320.00   Ahmad BECOATE    Chris Wright   College Park, GA        MoneyGrarn

9/30/2015     $170.00   JuQuan HARVEY    Chris Wright   Union City, GA          MoneyGram


                                           25
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 27 of 40



Date         Amount    Sender Name     Recipient      Recipient Location      Company
                                       Name
10/5/2015    $320.00   Jeffrey ROACH   Chris Wright   Riverdale, GA           MoneyGram

10/8/2015    $170.00   Jeffrey ROACH   Chris Wright   College Park, GA        MoneyGram

12/8/2015    $120.00   Jeffrey ROACH   Chris Wright   Union City, GA          MoneyGram

12/8/2015    $220.00   JuQuan HARVEY   Chris Wright   Union City, GA          MoneyGram

12/23/2015   $300.00   Ahmad BECOATE   Chris Wright   Union City, GA          MoneyGram

12/30/2015   $170.00   Ahmad BECOATE   Chris Wright   Union City, GA          MoneyGram

1/21 /2016   $320.00   Ahmad BECOATE   Chris Wright   "Internal Correction"   MoneyGram

1/27/2016    $20.00    Ahmad BECOATE   Chris Wright   Riverdale, GA           MoneyGram

2/2/2016     $170.00   Ahmad BECOATE   Chris Wright   Riverdale, GA           MoneyGram

3/2/2016     $170.00   Ahmad BECOATE   Chris Wright   Riverdale, GA           MoneyGram

3/3/2016     $170.00   Jared MILLER    Chris Wright   Union City, GA          Western Union

4/11/2016    $170.00   Ahmad BECOATE   Chris Wright   College Park, GA        MoneyGram

4/27/2016    $170.00   Ahmad BECOATE   Chris Wright   Union City, GA          MoneyGram

6/14/2016    $170.00   Jeffrey ROACH   Chris Wright   Riverdale, GA           MoneyGram

7/11/2016    $170.00   Jeffrey ROACH   Chris Wright   Riverdale, GA           MoneyGram

7/18/2016    $150.00   Jeffrey ROACH   Chris Wright   East Point, GA          MoneyGram

7/18/2016    $20.00    Jeffrey ROACH   Chris Wright   East Point, GA          MoneyGram

7/27/2016    $170.00   Jeffrey ROACH   Chris Wright   Riverdale, GA           MoneyGram

8/26/2016    $170.00   Jeffrey ROACH   Chris Wright   Riverdale, GA           MoneyGram

10/27/2016   $320.00   Jeffrey ROACH   Chris Wright   Union City, GA          MoneyGram

11 /2/2016   $170.00   Ahmad BECOATE   Chris Wright   College Park, GA        Western Union

11/29/2016   $170.00   Jeffrey ROACH   Chris Wright   Union City, GA          MoneyGram


                                         26
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 28 of 40



Date          Amount    Sender Name      Recipient      Recipient Location   Company
                                         Name
3/10/2017     $170.00   Jeffrey ROACH    Chris Wright   Riverdale, GA        MoneyGram

4/7/2017      $170.00   Jeffrey ROACH    Chris Wright   Riverdale, GA        MoneyGram

5/19/2017     $470.00   Jeffrey ROACH    Chris Wright   Union City, GA       MoneyGram

8/25/2017     $170.00   Jeffrey ROACH    Chris Wright   Riverdale, GA        MoneyGram

9/21 /2017    $170.00   JuQuan HARVEY    Chris Wright   Riverdale, GA        MoneyGram

9/26/2017     $170.00   Jeffrey ROACH    Chris Wright   Union City, GA       MoneyGram

10/ 18/2017   $320.00   Jeffrey ROACH    Chris Wright   Marietta, GA         MoneyGram

11 / 1/2017   $320.00   Jeffrey ROACH    Chris Wright   Marietta, GA         MoneyGram

11 /6/2017    $170.00   Ahmad BECOATE    Chris Wright   Union City, GA       Western Union

11/16/2017    $320.00   Ahmad BECOATE    Chris Wright   Union City, GA       Western Union

11/17/2017    $100.00   Ahmad BECOATE    Chris Wright   Union City, GA       Western Union

11/22/2017    $70.00    Ahmad BECOATE    Chris Wright   Union City, GA       Western Union

12/12/2017    $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

12/19/2017    $320.00   Ahmad BECOA TE   Chris Wright   Atlanta, GA          Western Union

12/29/2017    $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

1/9/2018      $220.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

1/28/2018     $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

2/7/2018      $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

2/12/2018     $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

2/27/2018     $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union

5/ 18/2018    $175.00   Tyrell JONES     Chris Wright   Union City, GA       Western Union

5/18/2018     $170.00   Ahmad BECOATE    Chris Wright   College Park, GA     Western Union


                                           27
                 Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 29 of 40



Date             Amount    Sender Name           Recipient         Recipient Location          Company
                                                 Name
8/2/2018         $160.00   Leander ROWELL        Chris Wright      College Park, GA            Western Union



                                              SUMMARY

           36.      Since approximately June of 2016, thousands of counterfeit payroll checks have

   been cashed or attempted to be cashed by a group of individuals, who have traveled to more than

    35 different states and dozens of different Walmart locations within those states. These

   individuals have acquired the identities of numerous individuals, to include their name, date of

   birth, and SSN, and have used this personal identifying information to obtain fraudulent

   identification cards. With this information, these individuals have successfully participated in a

   scheme to defraud by presenting counterfeit payroll checks bearing the names of the

   compromised individuals, containing the routing numbers of real banks and the bank account

   numbers of actual businesses that were allegedly drawn on banks that did not in fact issue the

   checks. Based on investigation to date, these individuals have caused an intended loss of over

   $1,000,000, based on the face amounts of the counterfeited checks. The investigation to date has

   determined that subjects Ahmad BECOATE, Jeffrey ROACH, Jethro RICHARDSON, Jared

   MILLER, JuQuan HARVEY, Nathaniel T. JONES , Brian CHERRY, Leander ROWELL, Robert

   HARRINGTON, and others known and unknown are willing participants in this scheme and

   have collaborated with at least one other person in the conspiracy. Through statements made by

   cooperating defendants, emails obtained through search warrants, and business records obtained

   from various companies, it appears an individual in the Atlanta, GA area was providing

   counterfeit identification documents to at least one participant in this scheme up through

   February 2019. Emails from the defendants show requests to "stevenhoward76@yahoo.com,"



                                                   28
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 30 of 40



Western Union and MoneyGram records show payment to "Chris Wright" from the defendants,

and FedEx records show shipments of packages to the defendants upon payment. Two

cooperating defendants have provided corroborating evidence that they ordered counterfeit

identification cards came from the same source in the Atlanta GA area using an email address

similar to "stevenhoward76@yahoo.com" and send payments to "Chris Wright".

                                TRAINING AND EXPERIENCE

       37.      Based on my training and experience, and the experience of other Inspectors and

agents involved in this investigation, I know the following information regarding individuals

involved in identity theft and counterfeit document production:

       38.      Individuals will often keep records obtained from their fraudulent document

production, including requests, payments and purchases of equipment, including but not limited

to emails, emailed receipts, emailed applications, etc. These documents are usually kept by the

individual for future reference, for months and even years, and are often stored in the email' s

inbox. Such information can remain in the email account almost indefinitely.

       39.      Individuals who engage in identity theft and fraudulent document production

frequently obtain individual victims' personal and financial information through the theft or

diversion of mail, the theft of personal property, the interception of Internet transactions,

compromising personal information files from a legitimate business source, or purchasing the

information through the "Dark Web." This information is stored in areas for ready access and to

conceal them from law enforcement. I also know that persons who commit multiple acts of

identity theft and fraudulent document production typically maintain documents related to those

offenses for months and even years, in order to facilitate further fraud and theft. This




                                                 29
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 31 of 40



information is often stored in email boxes so that it will be readily accessible from any computer

or phone and so that it can be sent via email to other co-conspirators.

       40.      Individuals who engage in identity theft and fraudulent document production

often keep records or notations of personal and financial information of victims or intended

victims. These records often include the victim' s name, date of birth, social security number,

driver' s license number, true address, employment history and salary, mother' s maiden name,

true bank and credit account information. Individuals who commit multiple acts of identity theft

and related crimes typically maintain records or notations of personal and financial information

for months or even years after the information is obtained in order to facilitate further fraud and

theft. This information is often stored in email boxes so that it will be readily accessible from

any computer or phone and so it can be sent via email to other co-conspirators.

       41.      Individuals who in engage in fraudulent document production will often keep

photographs and other personal information of co-conspirators in order to further facilitate and

hasten fraudulent document production. This information is often stored in email boxes so that it

is readily accessible from any computer of phone and can be sent via email to other co-

conspirators.

                                 SERVICE AND EXECUTION

       42.      Under 18 U.S.C. § 2703(g), a law enforcement officer does not have to be present

for either the service or execution of the warrant. I request that Oath Holdings, Inc. be required

to produce the electronic communications and other information identified in Attachment A

hereto. Because Oath Holdings, Inc. is not aware of the facts of this investigation, its employees .

are not in a position to search for relevant evidence. In addition, requiring Oath Holdings, Inc. to

perform the search would be a burden upon the company. If all Oath Holdings, Inc. are asked to



                                                 30
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 32 of 40



do is produce all the files in the account, an employee can do that easily. Requiring Oath

Holdings, Inc. employees to search the materials to determine what content is relevant would add

to their burden.

       43 .      I request that the Court authorize law enforcement agents to seize only those

items identified in Attachment B from what is produced by Oath Holdings, Inc. pursuant to the

search warrant. In reviewing these messages, I will treat them in the same way as if I were

searching a file cabinet for certain documents. E-mails will be scanned quickly to determine if

they are relevant to my search. If they are, they will be read. If I determine that they are not

relevant, I will put them aside without reading them in full . This method is similar to what a law

enforcement officer would do in the search of a filing cabinet or a seized computer.

       44.       Under 18 U.S.C. § 2703(b)(l)(A), notice to the customer or subscriber is not

required when the government obtains the contents of electronic communications using a search

warrant.

       45.       Under 18 U.S.C. §§ 2711(3) and 3127, this Court has the authority to issue the

warrant directing Oath Holdings, Inc. to comply even though neither Oath Holdings, Inc. is

located in this district, because the Court has jurisdiction over the offenses being investigated.

       46.       I also respectfully request that the warrant direct Oath Holdings, Inc. to produce

log records and other non-content information pertaining to the subject email accounts. The

government may obtain such records either by filing a motion under 18 U.S .C. § 2703( d), or by

means of a search warrant under 18 U.S.C. 2703( c)(1 )(A). Because I need a search warrant to

obtain the electronic communications anyway, I am proceeding in the request for records by

search warrant as well. The facts set forth above to show probable cause also constitute specific

and articulable facts, showing that there are reasonable grounds to believe that the records and



                                                  31
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 33 of 40



other information sought are relevant and material to an ongoing criminal investigation, as

required by 18 U.S.C. § 2703(d).

        47.      As explained herein, information stored in connection with an email account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the

information stored in connection with an email account can indicate who has used or controlled

the account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, email

communications, contacts list, and images sent (and the data associated with the foregoing, such

as date and time) may indicate who used or controlled the account at a relevant time. Further,

information maintained by the email provider can show how and when the account was accessed

or used. For example, email providers typically log the Internet Protocol ("IP") addresses from

which users access the email account, along with the time and date of that access. By

determining the physical location associated with the logged IP addresses, investigators can

understand the chronological and geographic context of the email account access and use relating

to the crime under investigation. This geographic and timeline information may tend to either

inculpate or exculpate the account owner. Additionally, information stored at the user's account

may further indicate the geographic location of the account user at a particular time (e.g.,

location information integrated into an image or video sent via email). Last, stored electronic

data may provide relevant insight into the email account owner' s state of mind as it relates to the

offense under investigation. For example, information in the email account may indicate the

owner' s motive and intent to commit a crime (e.g. , communications relating to the crime), or



                                                 32
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 34 of 40



consciousness of guilt (e.g., deleting communications in an effort to conceal them from law

enforcement).

       48.      I further respectfully request that this Court issue an order sealing, until further

order of this Court, all papers submitted in support of this Application, including the Application,

Affidavit, and Search Warrants, and the requisite inventory. Sealing is necessary because the

items and information to be seized are relevant to an ongoing investigation and premature

disclosure of the contents of this Affidavit and related documents may have a negative impact on

this continuing investigation and may jeopardize its effectiveness. I further request, pursuant to

18 U.S.C. § 2705(b), that this Court direct Oath Holdings, Inc. not to notify any other person of

this warrant until such time as the Court unseals it.




                                                  33
             Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 35 of 40




                                           CONCLUSION

       49.     Based on the foregoing, I submit that there is probable cause that the items set

forth in Attachments B, which constitute evidence, fruits, and instrumentalities of violations of

18 18 U.S.C. § 1028 -identity fraud and 18 U.S .C. § 371 - conspiracy to commit offenses

against the United States (i.e., identity fraud) are located in the aforementioned email account,

which are hosted on servers owned, maintained, and/or operated by Oath Holdings Inc.,

headquartered at 701 First Avenue, Sunnyvale, CA 94089.

       50.     Based upon the above stated information, I respectfully request that this Court

issue a warrant to search the email account, and that such search warrant be directed to Oath

Holdings Inc. for the purpose of searching the aforementioned email account.



                                                   ~rfB~
                                                      SAMUEL A. BRACKEN
                                                      US Postal Inspector
                                                      US Postal Inspection Service

                                     1/t
       Sworn to before me this13:.:.._ day of
       May 2019:



       c~4&s-
       UNITED STATES MAGISTRATE JUDGE




                                                 34
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 36 of 40




                   ATTACHMENT A- LOCATION TO BE SEARCHED

                              (To be served on Oath Holdings Inc.)

This warrant applies to information associated with the Oath Holdings Inc. user IDs and/or email
addresses:
                  • Stevenhoward76@yahoo.com

Which is stored at premises owned, maintained, controlled, and/or operated by Oath Holdings Inc. ,
headquartered at 701 First Avenue, Sunnyvale, CA 94089.




                                                35
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 37 of 40




                                        ATTACHMENT B

                          (This page to be served on Oath Holdings Inc.)

I.      Information to be disclosed by Oath Holdings Inc. (the "Provider")

        To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, regardless of whether such information is stored, held or

maintained inside or outside of the United States, and including any emails, records, files, logs,

or information that has been deleted but is still available to the Provider, the Provider is required

to disclose the following information to the government for each account or identifier listed in

Attachment A for the time period of June 1, 2016 to the present:

       a.      The contents of all emails associated with the account, including stored or

preserved copies of emails sent to and from the account, draft emails, the source and destination

addresses associated with each email, the date and time at which each email was sent, and the

size and length of each email;


       b.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, alternative email addresses provided during registration, methods of connecting,

log files, and means and source of payment (including any credit or bank account number);


       c.      The types of service utilized;


       d.      All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;



                                                 36
            Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 38 of 40



       e.      All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken; and


       f.      For all information required to be disclosed pursuant to this warrant, the physical

location or locations where the information is stored.


The Provider is hereby ordered to disclose the above information to the government within 7

days of the issuance of this warrant.

II.    Production of Files

            Copies of the above-described records and stored information should be obtained

            from original storage and provided by the following means:

                   a. On CD-R (CD-Recordable) or other appropriate digital media, and

                       delivered or mailed to United States Postal Inspector Samuel A. Bracken

                       within 7 days of the issuance of this warrant.




                                                 37
              Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 39 of 40



                  ITEMS TO BE SEIZED BY THE GOVERNMENT - 1 and 2

                        (This Page Not to be Served on Oath Holdings Inc.)

Agents for the government may search that materials produced by Oath Holdings Inc. for the

following items:

       All information for the time period of June 1, 2016 to the present as described below that

constitutes evidence, fruits or instrumentalities of violations of 18 U.S.C. § 1028(a)-Identity

Fraud; andl8 U.S.C. § 371 - Conspiracy to commit offenses against the United States, that is:

       (a)      Any and all messages and correspondence regarding the ordering of fraudulent

       identification cards, including photographs of individuals, receipts of payment, and

       instructions on information requested to appear on the fraudulent identification cards

       (b)     Receipts, letters, emails, and other correspondence from Western Union and/or

       MoneyGram

       (c)     Use of identity information, to include names; dates of birth; Social Security

       numbers; driver's license or state-issued identification information.

       (d)      Evidence indicating how and when the email account was accessed or used.

       (e)      Information indicating the identity of the users and/or creators of the subject

       account.

       (f)      Information showing the identity of the person(s) who communicated with the

       user IDs listed in all Attachment As about matters relating to the identity theft scheme set

        forth in the Affidavit, including co-conspirators known and unknown to the government,

        including records that help reveal their whereabouts.

        (g)     Information concerning how any identity information was acquired; about the

        gathering and distribution of any goods, profits, or proceeds from the scheme described



                                                  38
  Case 2:19-mj-00831 Document 1 Filed 05/13/19 Page 40 of 40



in the affidavit; and evidence of the use of identifying infonnation, to include receipts,
transactional statements, and order information.




                                    39
